DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson, III (US 10,230,257) in view of Byrne et al. (US 2018/0183265).
	Re claim 1, Dawson discloses a wireless charging device 704 for a gaming machine 10 having, inter alia, a game machine 10 provided with a table top 20 and a wireless charging device 704 located on the table top wherein the charging area is labeled with a shaped indicator so a mobile device maybe placed thereon for charging (col 11, line 57 to col 12, line 7).  Also col 11, line 20 to col 12, line16. However, it does not show a concave tray provided on the table top to receive a mobile device for charging.   Byrne teaches a charging table top 210 for a gaming machine (i.e. a laptop computer 12) having a concave tray (i.e. a recess pocket 36) for charging a mobile device placed therein.  A concave tray or a recessed pocket of Byrne has a similar function to the function of the shaped indicator of Dawson in that it allows the user to place his mobile device thereon.  Moreover, the recessed pocket or concave tray would have an additional function as to prevent the mobile device from sliding off the table top 
	Re claim 2, the references do not specifically disclose a panel covers the wireless charging device in the tray.  However, having a panel to cover the components of the charging device would prevent any damage to the components of the charger.  Therefore it would have been obvious to have provided the charging device with a panel to ensure the longevity of the charging components.
	Re claims 3 and 4, the references are silent on the specific named charging part and the charging support being placed in a specific orientation as claimed (i.e. charging part atop the charging support).  It would have been obvious to have placed these components in an optimum orientation for charging and since it has been held that rearranging parts of an invention involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matouka et al. (US 2010/0264871) teaches a wireless charger placed within a vehicle tray for charging a mobile device.  Figure 9.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087